DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 08 November 2019, 21 February 2020, and 03 August 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0252884 to Justin Quinn et al. (hereinafter “US1”) in view of Japanese Patent document 2007-226051 to Sekiguchi Tomoki et al. (hereinafter “JP1”), cited in Applicant’s IDS of 08 November 2019.
Regarding Claim 1, US1 describes an optical fiber cable (10, see Figs 3, 4, 8, and 9) comprising: a first aggregate layer comprising first optical fiber units (100) that are helically twisted together in a first direction without strand-back (see [0033]), wherein each of the first optical fiber units comprises optical fibers (102) twisted together in a second direction (see [0027]). US1 is silent as to the nature of the direction relative to each other. JP1 describes an optical cable (20, see Fig 2) with optical fiber units (25) helically twisted together in a first direction, where the units comprise optical fibers (26) twisted together in a second direction, where the first direction and the second direction are opposite each other (see [0017]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cable of US1 having the first and second direction opposite, as describe in JP2. The motivation for doing so would have been to apply a known technique used in similar devices in the same way.
Regarding Claim 2, US1 describes a second aggregate layer (outer units 100 shown in Fig 9) that surrounds the first aggregate layer, wherein the second aggregate layer comprises second optical fiber units (100) that are helically twisted together in the first direction without strand-back (see [0033]), and each of the second optical fiber units comprises optical fibers (102) twisted together in the second direction (see [0027]).  
Regarding Claim 2, US1 describes a second aggregate layer that surrounds the first aggregate layer (outer units 100 shown in Fig 9), wherein the second aggregate layer comprises second optical fiber units (100) that are helically twisted together in the first direction without strand-back (see [0033]). US1 is silent as to the twist pitch of the optical fiber units. However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the obvious cable in view of US1 and JP1 with the twist pitch of the first optical fiber units equal to the twist pitch of the second optical fiber units. The motivation for doing so would have been as "obvious to try" choice to use the same twist pitch when the structures of the optical fiber units are the same (see US1 at [0031]-[0034]).
Regarding Claim 4, US1 describes a plurality of first aggregate layers (see Fig 9) that each comprise the first optical fiber units (100), wherein in a transverse cross-sectional view of the optical fiber cable. Neither US1 nor JP1 describe the relative cross sectional areas claimed. US1 does suggest that any suitable number of optical fiber units may be used in the cable (see [0034]). Further, where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arrange and form the optical fiber units of the obvious cable in view of US1 and JP1 such that the cable has the cross-sectional areas claimed. The motivation for doing so would have been optimize the packaging and manufacturability of the cable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/            Primary Examiner, Art Unit 2874